Title: To George Washington from Officers of the Westchester County Militia, 15 July 1776
From: Officers of the Westchester County Militia
To: Washington, George



Tarry town [N.Y.] 15 July [17]76

May it please Yr Excellency to take into Consideration our humble petition. Whereas two of the Enemies’ ships of War with their Barges and their tenders are arrived up the North River as far as Tarry town, we suppose with a hostile design to distress us—With the concurrence of the Congress and assistance of the Committee and by the forwardness of a number of volunteers a considerable number of people are collected to our assistance

most of whom are very anxious about their harvests, which are now fit for Collection and in a suffering Condition for want of labour. We therefore humbly petition your Excellency to send us such a number of troops as Your Excellency shall judge proper, to secure the inhabitants up & down the river from the cruel designs of the enemy. As to further particulars must beg leave to refer Yr Excellency to the bearer Capt. Dutcher. In the name of the officers here present, I have the honor to subscribe myself, Yr Excellency’s most obed.

James HammanLieut. Col. of the 1t Battalion ofMilitia in West Chester County

